BEIJING NEW YORK BRUSSELS Two Embarcadero Center, 28th Floor SEOUL CENTURY CITY San Francisco, California 94111-3823 SHANGHAI HONG KONG SILICON VALLEY JAKARTA† TELEPHONE (415) 984-8700 SINGAPORE LONDON FACSIMILE (4150 984-8701 TOKYO LOS ANGELES www.omm.com WASHINGTON, D.C. NEWPORT BEACH WRITER’S DIRECT DIAL June 16, 2014 (415) 984-8777 VIA EDGAR WRITER’S E-MAIL ADDRESS esibbitt@omm.com Perry J. Hindin Special Counsel Office of Mergers & Acquisitions United States Securities and Exchange Commission treet, N.E.
